845 F.2d 1033
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Hermenegildo K. SANCHEZ, Petitioner,v.OFFICE OF PERSONNEL MANAGEMENT, Respondent.
No. 87-3574.
United States Court of Appeals, Federal Circuit.
Feb. 8, 1988.

Before DAVIS, EDWARD S. SMITH and PAULINE NEWMAN, Circuit Judges.
PER CURIAM.

DECISION

1
The decision of the Merit Systems Protection Board (MSPB or Board), Docket No. SE08318710164, that petitioner did not show good cause for his failure to file a timely appeal to the MSPB from respondent's reconsideration decision, is affirmed.

OPINION

2
Petitioner, a citizen of the Philippines, applied to respondent (OPM) for a civil service annuity.  OPM denied the application and on February 2, 1987, issued its reconsideration decision affirming its earlier denial.  The time limit for petitioner's filing an appeal to the MSPB was 25 days, but Sanchez did not file until March 7, 1987--eight days late.  The MSPB administrative judge asked him to submit evidence why the untimely filing should be waived.  Petitioner made no reply and the administrative judge dismissed the appeal as untimely.  In the circumstances--a completely unexplained eight-day delay though petitioner was expressly granted the opportunity to explain--the administrative judge did not abuse the Board's discretion in ruling that a waiver should not be granted.   Bacashihua v. Merit Systems Protection Board, 811 F.2d 1498, 1500 (Fed.Cir.1987).